DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10-18, 22, and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,977,213 (“Giroud-Abel”) as evidenced by US Pat. 3,738,950 (“Sturwold”).
Considering Claim 1: Giroud-Abel teaches an example composition (Example 4) prepared from a mixture of a “semirigid copolyamide” and an “elastomer.”  (Giroud-Abel, col 13, line 57, to col 14, line 12; Example 4).  For the reasons explained below, the “semirigid copolyamide” of Example 4 reads on the copolyamide of claim 1 and the “elastomer” of Example 4 reads on the anhydride-functional polymer of claim 1.
	The “semirigid copolyamide” used to make Example 4 is identified as the copolyamide produced by Example 2.  (Id., col 13, line 59).  The copolyamide of Example 2 is prepared by reacting caprolactam, hexamethylenediamine, and a fatty acid dimer sold under the name EMPOL 1010.  (Id., col 10, line 60, to col 11, line 11; Example 2).  Evidentiary reference Sturwold identifies EMPOL 1010 as a dimer acid that is a hydrogenated C36 dibasic acid.  (Sturwold, col 5, lines 32-35).  The caprolactam of Example 2 reads on the lactam of claim 1.  The EMPOL 1010 of Example 2 reads on the dimer acid of claim 1.  The hexamethylenediamine of Example 2 is a C6 diamine that reads on the diamine of claim 1.
Giroud-Abel teaches that the copolyamide of Example 2 is prepared with 17,066 g of caprolactam, 4,455 g of hexamethylenediamine, and 21,834 g of the EMPOL 1010 fatty acid dimer.  (Giroud-Abel, col 11, lines 5-11; Example 2).  The EMPOL 1010 (i.e., a C36 saturated fatty acid dimer) has a molecular weight of about 568 g/mol (i.e., twice that of the C18 saturated fatty acid, stearic acid, molecular weight 284 g/mol), and hexamethylenediamine has a molecular weight of 116.2 g/mol.  Accordingly, it is calculated that the EMPOL 1010 and hexamethylenediamine are used in amounts of about 38 mol each (21,834 g × 1 mol / 568 g for the EMPOL 1010; 4,455 g × 1 mol / 116.2 g for the hexamethylenediamine).  A “monomer mixture” having these two monomers, considered by themselves, in the amounts taught in Example 2 of Giroud-Abel, contains about 50 mol% of the EMPOL 1010 and 50 mol% of the hexamethylenediamine.  These values fall within the ranges of claim 1.  The examiner recognizes that Giroud-Abel teaches that a small amount EMPOL 1010 (875 g) is subsequently included added as a “chain terminator.”  (Id. col 11, lines 44-45).  However, including the 875 g of additional EMPOL 1010 in the calculation for the amount of EMPOL 1010 would give rise to relative amounts of EMPOL 1010 and hexamethylenediamine also falling within the claimed range (about 51 mol% EMPOL 1010 and 49 mol% hexamethylenediamine).
At col 11, lines 5-10, Giroud-Abel states that a mixture of the caprolactam and hexamethylenediamine are “homogenized” for about one hour before the EMPOL 1010 is added.  For the purpose of this anticipation rejection, it is the examiner’s position that the caprolactam and hexamethylenediamine do not substantially react during this homogenization step.  Thus, upon adding the EMOPOL 1010, a mixture is formed between the EMPOL 1010 monomer and hexamethylenediamine monomer in the claimed relative amounts.
	The “elastomer” used to make Example 4 is identified as the elastomer produced by Example 1.  (Giroud-Abel, col 13, line 60).  The elastomer of Example 1 is prepared by grafting maleic anhydride onto an ethylene/propylene/hexa-1,4-diene elastomer.  (Id. col 10, lines 30-59).  The product of this grafting reaction is an anhydride-functional polymer that reads on the anhydride-functional polymer of claim 1.
Considering Claim 2: Giroud-Abel teaches that the copolyamide of Example 2 is prepared with 17,066 g of caprolactam, 4,455 g of hexamethylenediamine, and 21,834 g of the EMPOL 1010 fatty acid dimer.  The examiner calculate that this corresponds to about 39% caprolactam and about 61% of the diamine and fatty acid dimer (i.e., the monomer mixture).  These values fall within the ranges of claim 2.
Considering Claims 3 and 4: The caprolactam of Giroud-Abel is a C6 lactam that is also known as ε-lactam.
Considering Claims 5 and 6: As stated in the rejection of claim 1, EMPOL 1010 is a C36 hydrogenated dimer fatty acid.  One of ordinary skill would understand that a C36 dimer fatty acid could be prepared from an unsaturated C18 fatty acid (such as the oleic acid of claim 6) by dimerization and hydrogenation.
Considering Claim 7: The hexamethylenediamine of Giroud-Abel is reads on the hexamethylenediamine of claim 7.
Considering Claim 8: The units in the copolyamide of Giroud-Abel produced by the caprolactam read on the polyamide 6 limitation of claim 8 and the units in the copolyamide of Giroud-Abel produced by the hexamethylenediamine and dimer acid read on the polyamide 6.36 limitation of claim 8.
Considering Claim 10: Example 4 of Giroud-Abel contains 80 parts of the copolyamide and 20 parts of the elastomer.  (Giroud-Abel, col 13, lines 60-65).  In this composition, the copolyamide is present in an amount of 80%.  This value falls within the range of claim 10.
Considering Claim 11: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel has ethylene units that read on the ethylene monomer of claim 11.  (Giroud-Abel, col 10, lines 30-35).
Considering Claims 12 and 13: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel has propylene units that read on the α-olefin and linear α-olefin of claims 12 and 13.  (Giroud-Abel, col 10, lines 30-35).
Considering Claim 14: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel has ethylene and propylene units and falls within the broadest reasonable interpretation of a polymer that comprises polyethylene and polypropylene.  (Giroud-Abel, col 10, lines 30-35).
Considering Claim 15: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel is prepared by adding maleic anhydride powder to the ungrafted polymer in an extruder at a temperature of 300 °C.  (Giroud-Abel, col 10, lines 30-51).  One of ordinary skill would reasonably understand that this temperature would melt the polymer and lead to melt-grafting of the maleic anhydride.
Considering Claim 16: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel does not have any branching units, and one of ordinary skill in the art would understand it to be linear.  (Giroud-Abel, col 10, lines 30-35).
Considering Claim 17: Giroud-Abel teaches that the elastomer of Example 1 has a carboxylic acid group content of 0.07×10–3 per gram after hydrolysis of anhydride groups.  (Giroud-Abel, col 10, lines 56-59).  The examiner is interpreting this statement to mean that each gram of the grafted elastomer contains 0.07×10–3 mol of carboxylic acid groups.  Each grafted maleic anhydride group produces two carboxylic acid groups upon hydrolysis and maleic anhydride has a molecular weight of 116.1 g/mol.  Accordingly, the examiner calculates that 0.07×10–3 mol carboxylic acid units corresponds to (0.07×10–3 mol CO2H) × (1 mol MA / 2 mol CO2H) × (98.1 g MA / 1 mol MA) = 0.0034 g of MA (i.e., maleic anhydride).  Accordingly, the elastomer of Example 1 contains about 0.34% of grafted maleic anhydride.  This value falls within the range of claim 17.
Considering Claim 18: Example 4 of Giroud-Abel contains 80 parts of the copolyamide and 20 parts of the elastomer (i.e., the maleic anhydride grafted polymer).  (Giroud-Abel, col 13, lines 60-65).  In this composition, the elastomer is present in an amount of 20%.  This value falls within the range of claim 18.
Considering Claim 22: The copolyamide of Example 2 of Giroud-Abel contains NH2 end groups.  (Giroud-Abel, col 12, lines 10-12).  In Example 4, Giroud-Abel teaches that the copolyamide and maleated elastomer are combined and extruded at 240-245 °C.   (Id. col 13, lines 57, to col 14, line 8).  One of ordinary skill would reasonably expect that under these conditions at least some of the NH2 end groups of the copolyamide would react with the maleic anhydride groups of the elastomer to produce a “reaction product.”
Considering Claim 23: Giroud-Abel is silent as to the initial elongation at break property recited by claim 23, as measured under the conditions specified by claim 23.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the properties recited by claim 23.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the elongation at break value under the conditions specified by claim 23, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8, 10-20, 22, and 23 are alternatively rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,977,213 (“Giroud-Abel”) as evidenced by US Pat. 3,738,950 (“Sturwold”).  This rejection is made in the alternative to the anticipation rejection above.
Considering Claim 1: Giroud-Abel teaches an example composition (Example 4) prepared from a mixture of a “semirigid copolyamide” and an “elastomer.”  (Giroud-Abel, col 13, line 57, to col 14, line 12; Example 4).  For the reasons explained below, the “semirigid copolyamide” of Example 4 reads on the copolyamide of claim 1 and the “elastomer” of Example 4 reads on the anhydride-functional polymer of claim 1.
	The “semirigid copolyamide” used to make Example 4 is identified as the copolyamide produced by Example 2.  (Id., col 13, line 59).  The copolyamide of Example 2 is prepared by reacting caprolactam, hexamethylenediamine, and a fatty acid dimer sold under the name EMPOL 1010.  (Id., col 10, line 60, to col 11, line 11; Example 2).  Evidentiary reference Sturwold identifies EMPOL 1010 as a dimer acid that is a hydrogenated C36 dibasic acid.  (Sturwold, col 5, lines 32-35).  The caprolactam of Example 2 reads on the lactam of claim 1.  The EMPOL 1010 of Example 2 reads on the dimer acid of claim 1.  The hexamethylenediamine of Example 2 is a C6 diamine that reads on the diamine of claim 1.
Giroud-Abel teaches that the copolyamide of Example 2 is prepared with 17,066 g of caprolactam, 4,455 g of hexamethylenediamine, and 21,834 g of the EMPOL 1010 fatty acid dimer.  (Giroud-Abel, col 11, lines 5-11; Example 2).  The EMPOL 1010 (i.e., a C36 saturated fatty acid dimer) has a molecular weight of about 568 g/mol (i.e., twice that of the C18 saturated fatty acid, stearic acid, molecular weight 284 g/mol), and hexamethylenediamine has a molecular weight of 116.2 g/mol.  Accordingly, it is calculated that the EMPOL 1010 and hexamethylenediamine are used in amounts of about 38 mol each (21,834 g × 1 mol / 568 g for the EMPOL 1010; 4,455 g × 1 mol / 116.2 g for the hexamethylenediamine).  A “monomer mixture” having these two monomers, considered by themselves, in the amounts taught in Example 2 of Giroud-Abel, contains about 50 mol% of the EMPOL 1010 and 50 mol% of the hexamethylenediamine.  These values fall within the ranges of claim 1.  The examiner recognizes that Giroud-Abel teaches that a small amount EMPOL 1010 (875 g) is subsequently included added as a “chain terminator.”  (Id. col 11, lines 44-45).  However, including the 875 g of additional EMPOL 1010 in the calculation for the amount of EMPOL 1010 would give rise to relative amounts of EMPOL 1010 and hexamethylenediamine also falling within the claimed range (about 51 mol% EMPOL 1010 and 49 mol% hexamethylenediamine).
It is not completely clear from Giroud-Abel whether the EMPOL 1010 and hexamethylenediamine ever appear together as a mixture of monomers in Example 2.  Specifically, at col 11, lines 5-10, Giroud-Abel states that a mixture of the caprolactam and hexamethylenediamine are “homogenized” for about one hour before the EMPOL 1010 is added.  Even if there is a some reaction between the caprolactam and the hexamethylenediamine, it is the examiner’s position that the claims are obvious over Giroud-Abel because it would have been obvious to combine the component monomers used to make the copolyamide of Giroud-Abel in a different order.  The selection of any order of mixing components is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); see MPEP § 2144.04(IV).  Giroud-Abel is analogous art because it is directed to the same field of endeavor as the claimed invention, namely copolyamides prepared with fatty acid dimers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the EMPOL 1010 and hexamethylenediamine of Giroud-Abel and then added the caprolactam, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting product to have substantially similar properties as a product prepared by combining the caprolactam and hexamethylenediamine and then adding the EMPOL 1010.
	The “elastomer” used to make Example 4 is identified as the elastomer produced by Example 1.  (Giroud-Abel, col 13, line 60).  The elastomer of Example 1 is prepared by grafting maleic anhydride onto an ethylene/propylene/hexa-1,4-diene elastomer.  (Id. col 10, lines 30-59).  The product of this grafting reaction is an anhydride-functional polymer that reads on the anhydride-functional polymer of claim 1.
Considering Claim 2: Giroud-Abel teaches that the copolyamide of Example 2 is prepared with 17,066 g of caprolactam, 4,455 g of hexamethylenediamine, and 21,834 g of the EMPOL 1010 fatty acid dimer.  The examiner calculate that this corresponds to about 39% caprolactam and about 61% of the diamine and fatty acid dimer (i.e., the monomer mixture).  These values fall within the ranges of claim 2.
Considering Claims 3 and 4: The caprolactam of Giroud-Abel is a C6 lactam that is also known as ε-lactam.
Considering Claims 5 and 6: As stated in the rejection of claim 1, EMPOL 1010 is a C36 hydrogenated dimer fatty acid.  One of ordinary skill would understand that a C36 dimer fatty acid could be prepared from an unsaturated C18 fatty acid (such as the oleic acid of claim 6) by dimerization and hydrogenation.
Considering Claim 7: The hexamethylenediamine of Giroud-Abel is reads on the hexamethylenediamine of claim 7.
Considering Claim 8: The units in the copolyamide of Giroud-Abel produced by the caprolactam read on the polyamide 6 limitation of claim 8 and the units in the copolyamide of Giroud-Abel produced by the hexamethylenediamine and dimer acid read on the polyamide 6.36 limitation of claim 8.
Considering Claim 10: Example 4 of Giroud-Abel contains 80 parts of the copolyamide and 20 parts of the elastomer.  (Giroud-Abel, col 13, lines 60-65).  In this composition, the copolyamide is present in an amount of 80%.  This value falls within the range of claim 10.
Considering Claim 11: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel has ethylene units that read on the ethylene monomer of claim 11.  (Giroud-Abel, col 10, lines 30-35).
Considering Claims 12 and 13: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel has propylene units that read on the α-olefin and linear α-olefin of claims 12 and 13.  (Giroud-Abel, col 10, lines 30-35).
Considering Claim 14: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel has ethylene and propylene units and falls within the broadest reasonable interpretation of a polymer that comprises polyethylene and polypropylene.  (Giroud-Abel, col 10, lines 30-35).
Considering Claim 15: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel is prepared by adding maleic anhydride powder to the ungrafted polymer in an extruder at a temperature of 300 °C.  (Giroud-Abel, col 10, lines 30-51).  One of ordinary skill would reasonably understand that this temperature would melt the polymer and lead to melt-grafting of the maleic anhydride.
Considering Claim 16: The maleic anhydride grafted elastomer of Example 1 of Giroud-Abel does not have any branching units, and one of ordinary skill in the art would understand it to be linear.  (Giroud-Abel, col 10, lines 30-35).
Considering Claim 17: Giroud-Abel teaches that the elastomer of Example 1 has a carboxylic acid group content of 0.07×10–3 per gram after hydrolysis of anhydride groups.  (Giroud-Abel, col 10, lines 56-59).  The examiner is interpreting this statement to mean that each gram of the grafted elastomer contains 0.07×10–3 mol of carboxylic acid groups.  Each grafted maleic anhydride group produces two carboxylic acid groups upon hydrolysis and maleic anhydride has a molecular weight of 116.1 g/mol.  Accordingly, the examiner calculates that 0.07×10–3 mol carboxylic acid units corresponds to (0.07×10–3 mol CO2H) × (1 mol MA / 2 mol CO2H) × (98.1 g MA / 1 mol MA) = 0.0034 g of MA (i.e., maleic anhydride).  Accordingly, the elastomer of Example 1 contains about 0.34% of grafted maleic anhydride.  This value falls within the range of claim 17.
Considering Claim 18: Example 4 of Giroud-Abel contains 80 parts of the copolyamide and 20 parts of the elastomer (i.e., the maleic anhydride grafted polymer).  (Giroud-Abel, col 13, lines 60-65).  In this composition, the elastomer is present in an amount of 20%.  This value falls within the range of claim 18.
Considering Claims 19 and 20: Giroud-Abel teaches, generally, that it is suitable to use up to 5% carbon black in the composition.  (Giroud-Abel, col 8, lines 10-12).  The carbon black of Giroud-Abel reads on the carbon black of claim 19 and the amount taught by Giroud-Abel substantially overlaps with the range of claim 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include carbon black into Example 4 of Giroud-Abel in an amount falling within the range of claim 20, and the motivation to have done so would have been that Giroud-Abel teaches, generally, that it is suitable use carbon black in this amount in the compositions of Giroud-Abel.  (Id.).
Considering Claim 22: The copolyamide of Example 2 of Giroud-Abel contains NH2 end groups.  (Giroud-Abel, col 12, lines 10-12).  In Example 4, Giroud-Abel teaches that the copolyamide and maleated elastomer are combined and extruded at 240-245 °C.   (Id. col 13, lines 57, to col 14, line 8).  One of ordinary skill would reasonably expect that under these conditions at least some of the NH2 end groups of the copolyamide would react with the maleic anhydride groups of the elastomer to produce a “reaction product.”
Considering Claim 23: Giroud-Abel is silent as to the initial elongation at break property recited by claim 23, as measured under the conditions specified by claim 23.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the properties recited by claim 23.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the elongation at break value under the conditions specified by claim 23, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,977,213 (“Giroud-Abel”) as evidenced by US Pat. 3,738,950 (“Sturwold”), as applied above to claim 1.
Considering Claims 19 and 20: The relevant teachings of Giroud-Abel are discussed above with respect to the anticipation rejection of claim 1.
	Example 4 of Giroud-Abel does not contain one of the heat stabilizing components of claim 19.  However, Giroud-Abel teaches, generally, that it is suitable to use up to 5% carbon black in the composition.  (Giroud-Abel, col 8, lines 10-12).  The carbon black of Giroud-Abel reads on the carbon black of claim 19 and the amount taught by Giroud-Abel substantially overlaps with the range of claim 20.  Giroud-Abel is analogous art because it is directed to the same field of endeavor as the claimed invention, namely copolyamides prepared with fatty acid dimers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include carbon black into Example 4 of Giroud-Abel in an amount falling within the range of claim 20, and the motivation to have done so would have been that Giroud-Abel teaches, generally, that it is suitable use carbon black in this amount in the compositions of Giroud-Abel.  (Id.).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,977,213 (“Giroud-Abel”) as evidenced by US Pat. 3,738,950 (“Sturwold”), as applied above to claims 1 and 8, and further in view of US Pat. 4,212,777 (“Goletto”).
Considering Claim 9: The relevant teachings of Giroud-Abel are discussed above with respect to the anticipation and obviousness rejections of claims 1 and 8.
	None of the examples of Giroud-Abel describe a semirigid copolyamide having the claimed content of polyamide 6.36 together with polyamide 6, as required by claim 9.  However, Giroud-Abel states that French Patent No. 2,407,227 describes copolyamides suitable for use as semirigid copolyamides in Giroud-Abel.  (Giroud-Abel, col 3, lines 54-58).  Goletto is an English-language patent document corresponding to French Patent No. 2,407,227 as shown by the bibliographic data for this French patent made of record by the examiner.
	Goletto teaches an example (Example 10) of a copolyamide prepared from 9,047 g of a 50% solution of a salt of hexamethylenediamine with dimeric fatty acid and 40,713 g of caprolactam.  (Goletto, col 12, lines 25-39; Example 10).  The dimeric fatty acid used in this example is EMPOL 1010 (i.e., a C36 fatty acid dimer).  (Id. col 12, line 30-33; col 6, lines 24-30).  The examiner calculates that the resulting polymer contains (0.5 × 9,047) ÷ ([0.5 × 9,047] + 40,713) = 10% of hexamethylenediamine–dimeric fatty acid units (i.e., the polyamide 6.36).  This value falls within the range of claim 9.  Giroud-Abel and Goletto are analogous art because they are directed to the same field of endeavor as the claimed invention, namely copolyamides prepared with fatty acid dimers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Goletto’s copolyamide of Example 10 as the semirigid copolyamide in the composition of Giroud-Abel, and the motivation to have done so would have been that Giroud-Abel teaches that it is suitable to use the copolyamides of Goletto as the semirigid copolyamide in the composition of Giroud-Abel.  (Giroud-Abel, col 3, lines 54-58; referring to a French foreign equivalent of Goletto).
Response to Arguments
Applicant’s arguments in the remarks dated April 25, 2022, have been fully considered, and the examiner responds as follows.
A) On pages 5 and 6 of the remarks, applicant argues that the rejection based on Giroud-Abel should be withdrawn because “Giroud-Abel does not teach, disclosure or suggest a copolyamide comprising the reaction product of (i) at least one lactam, and (ii) a monomer mixture comprising 45 to 55 mol% of at least one C32-C40 dimer acid, and 45 to 55 mol% of at least one C4-C12-diamine as recited in Claim 1.”  This argument has been fully considered but is not found to be persuasive.
As explained in the anticipation and obviousness rejections of claim 1 over Giroud-Abel above, in Example 2, Giroud-Abel teaches a copolyamide that is prepared with 17,066 g of caprolactam, 4,455 g of hexamethylenediamine (i.e., a C6-diamine), and 21,834 g of EMPOL 1010 fatty acid dimer (i.e., a C36 saturated fatty acid dimer).  (Giroud-Abel, col 11, lines 5-11; Example 2).  The EMPOL 1010 has a molecular weight of about 568 g/mol (i.e., twice that of the C18 saturated fatty acid, stearic acid, molecular weight 284 g/mol), and hexamethylenediamine has a molecular weight of 116.2 g/mol.  Accordingly, it is calculated that the EMPOL 1010 and hexamethylenediamine are used in amounts of about 38 mol each (21,834 g × 1 mol / 568 g for the EMPOL 1010; 4,455 g × 1 mol / 116.2 g for the hexamethylenediamine).  A “monomer mixture” having these two monomers, considered by themselves, in the amounts taught in Example 2 of Giroud-Abel, contains about 50 mol% of the EMPOL 1010 and 50 mol% of the hexamethylenediamine.  These values fall within the ranges of claim 1.  The examiner recognizes that Giroud-Abel teaches that a small amount EMPOL 1010 (875 g) is subsequently included added as a “chain terminator.”  (Id. col 11, lines 44-45).  However, including the 875 g of additional EMPOL 1010 in the calculation for the amount of EMPOL 1010 would give rise to relative amounts of EMPOL 1010 and hexamethylenediamine also falling within the claimed range (about 51 mol% EMPOL 1010 and 49 mol% hexamethylenediamine).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767